 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharles River Broadcasting CompanyandLocal 1228,International Brotherhood of ElectricalWorkers,AFL-CIO-CLC. Case 1-CA-8577March 20, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSJENKINSAND KENNEDYUpon a charge filed on September 15, 1972, byLocal 1228, International Brotherhood of ElectricalWorkers, AFL-CIO-CLC, herein called the Union,and duly served on Charles River BroadcastingCompany, herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector forRegion 1, issued acomplaint on October 4, 1972, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 3,1972,followingaBoardelectioninCase1-RC-11915, the Union was duly certified as theexclusive collective-bargaining representative of Re-spondent's employees in the unit found appropriate; 1and that, commencing on or about August 30, 1972,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collective-lywith the Union as the exclusivebargainingrepresentative, although theUnion has requestedand is requesting it to do so. On October 12, 1972,Respondent filed its answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On November 3, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on November 10,1972, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel's Motion forSummary Judgment should not be granted. OnNovember 29, 1972, Respondent filed a reply toNotice To Show Cause.2Pursuant to the provisions of Section 3(b) of theiOfficial notice is taken of the record in the representation proceeding,Case I-RC-11915,as the term"record" is defined in Secs 102 68 and102 69(f)of the Board'sRules and Regulations, Series 8,as amended SeeLTV Electrosystems, Inc,166 NLRB938, enfd 388F 2d 683 (C A 4, 1968),Golden AgeBeverageCo,167 NLRB 151,IntertypeCo v Penello,269F Supp 573 (D C Va, 1967),Follett Corp,164 NLRB 378, enfd 397 F 2dNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its Reply toMotion for Summary Judgment Respondent deniesthat it unlawfully refused to bargain and contendsthat the Regional Director and the Board erred inoverruling Respondent's objections to the election intheunderlying representationcase.Respondentfurther contends that it is entitled to a hearing onsuch matters and seeks to adduce additional evidence.We do not agree.The record in the underlying representation pro-ceeding, 1-RC-11915, indicates that a formal hear-ing was held in Boston, Massachusetts, on February2, 1972, to determine the appropriate unit and suchother representationissuesthatmight be raised.Thereafter, on March 7, 1972, the Regional Directorissued his Decision and Direction of Election anddefined the appropriate unit and determined,interalia,that Kevin Mostyn was an employee and not asupervisor.On March 31, 1972, the Board deniedRespondent's Request for Review of Decision butpermittedMostyn to vote a challenged ballot. Anelection was conducted on April 5, 1972, at which amajority of employees selected Local 1228, IBEW astheir representative. On April 12, 1972, Respondentfiled timely objections to conduct affecting theelection, alleging,inter alia,that the Board agent'sruling that a ballot was void was improper and thatthe Regional Director's decision holding that Mostynwas not a supervisor was in error. On May 17, 1972,the Regional Director issued a Supplemental Deci-sion on Objections and Challenged Ballots overrul-ing Respondent's objections in their entirety. On July7, 1972, the Board denied Respondent's request forreview of the Regional Director's SupplementalDecision on Objections and Challenged Ballots andconcluded that it raised no substantial issues war-ranting review. On July 17, 1972, Respondent filed aMotion To Reopen the Record for Receipt of NewEvidence and To Reconsider the Status of the ChiefEngineer. In such motion, Respondent contendedthat amended rules and regulations of the FederalCommunicationsCommission effective July 14,1972, affected the position of chief engineer and91 (C A 7,1968), Sec 9(d) of the NLRA2On November 13, 1972,Respondent requested oral argument inoppositionto the Motionfor SummaryJudgment. Such request is denied asthe motionand Respondent's reply adequatelypresent the positions of theparties1202 NLRB No. 75 CHARLES RIVER BROADCASTING CO.requested reconsideration of the status of Mostyn,the chief engineer. By telegram dated August 20,1972, the Board denied the motion for reconsidera-tion as lacking in merit.In its reply to the General Counsel's Motion forSummary Judgment, Respondent again raises theissue of the void ballot and the supervisory status ofMostyn and requests a hearing. Both the ballot issueandMostyn's supervisory status were previouslydecided adversely to the Respondent by the Boardon two occasions.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordo we find that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a Massachusetts corporationwith its principal office and place of business at 750South Street,Waltham,Massachusetts, and is en-gaged in the operation of a radio broadcastingstation.During the past year, Respondent derived agross income in excess of $100,000, held membershipin and subscribed to Interstate News Services, and inthe course and conduct of its business purchasedlarge quantities of radio equipment, supplies, andother items which were transported in interstatecommerce.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVED535Local 1228,International Brotherhood of Electri-calWorkers, AFL-CIO-CLC, isa labor organizationwithin the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentationProceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:All engineers, announcers, salesmen-announc-ers, combo personnel and the music director ofthe Employer at its Waltham, Massachusetts areastudios and transmitters, but excluding all otheremployees, salesmen, office clerical employees,professional employees, guards and supervisors,as defined in the Act.2.The certificationOn April 5, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 1 designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on August 3, 1972, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about August 4, 1972, and atall times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about August 30, 1972, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,sinceAugust 30, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-3SeePittsburgh Plate G l a s s Co v NLRB,313 U S 146, 162 (1941),Rules and Regulations of the Board, Secs 102 67(f) and 102 69(c) 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent, set forth insection III, above, occurring in connection with itsoperations described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:Conclusions of Law1.CharlesRiver Broadcasting Company is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Local 1228, International Brotherhood ofElectricalWorkers,AFL-CIO-CLC, is a labororganization within the meaning of Section 2(5) ofthe Act.3.All engineers, announcers, salesmen-announc-ers,combo personnel and the music director ofRespondent employed at its Waltham, Massachu-setts area studios and transmitters, but excluding allother employees, salesmen, office clerical employees,professional employees, guards and supervisors, asdefined in the Act, constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act.4.Since August 3, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about August 30, 1972, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,CharlesRiverBroadcasting Company,Waltham,Massachusetts, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 1228, Interna-tionalBrotherhoodofElectricalWorkers,AFL-CIO-CLC, as the exclusive bargaining repre-sentative of its employees in the following appropri-ate unit:All engineers, announcers, salesmen-announc-ers, combo personnel and the music director ofthe Employer at its Waltham, Massachusetts areastudios and transmitters, but excluding all otheremployees, salesmen, office clerical employees,professional employees, guards and supervisors,as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-named' CHARLES RIVER BROADCASTING CO.537labor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its principal office at 750 South Street,Waltham, Massachusetts, and at appropriate placesat its area studios and transmitters copies of theattached notice marked "Appendix."4 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 1, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 1 inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXsentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tiveof all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All -engineers, announcers, salesmen-an-nouncers, combo personnel and the musicdirector of the Employer at itsWaltham,Massachusetts area studios and transmitters,but excluding all other employees,salesmen,office clerical employees, professional em-ployees, guards and supervisors, as definedin the Act.CHARLES RIVERBROADCASTING COMPANY(Employer)DatedBy(Representative)(Title)NOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local1228, International Brotherhood of ElectricalWorkers, AFL-CIO-CLC, as the exclusive repre-This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 7th Floor, Bulfinch Building, 15 NewChardon Street, Boston, Massachusetts 02114, Tele-phone 617-223-3300.